Voya Law Department J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.mcmurdie@voya.com November 24, 2014 U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 RE: Voya Insurance and Annuity Company Pre- Effective Amendment 1 to Registration Statement on Form S-3 Prospectus Title: Voya PotentialPLUS Annuity File Nos.: 333-196392 Ladies and Gentlemen: Voya Insurance and Annuity Company (the "Company") hereby acknowledges that: · Should the Securities and Exchange Commission (the "Commission") or its staff, acting pursuant to delegated authority, declare the above-captioned filing of a Registration Statement on Form S-3 effective, such action does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or its staff, acting pursuant to delegated authority, in declaring this filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call or email me with questions or comments. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Senior Counsel Windsor Site One Orange Way, C2N Windsor, CT 06095 Voya Services Company
